Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 10/7/2019, and a preliminary amendment filed 10/31/2019. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claims 1-20 have been examined.
Claims 1-4, 11-17 and 24-25 are rejected under 35 U.S.C. 103.
Claims 7-9 are rejected under 35 U.S.C. 112(a). Claims 7-9, 10 and 23 are rejected under 35 U.S.C. 112(b).
Claims 7-10 and 23 are objected to as being dependent upon rejected base claims, but were deemed allowable if their rejection under 35 U.S.C. 112(a)/112(b) can be overcome and are rewritten to include base and any intervening claims.
Claims 5-6 and 18-22 are objected to as being dependent upon rejected base claims, but were deemed allowable if rewritten to include base and any intervening claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 7-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 7 recites “obtaining a reliability score of the KPI through weighted calculation according to the fluctuation score, the second fluctuation score …” No description can be found in the specification that discloses obtaining a reliability score according to both the “first” fluctuation score and the “second” fluctuation score.
Therefore, claim 7, as well as its dependent claims 8-9, are rejected under 35 U.S.C. 112(a). 

Claims 7-9, 10 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Additionally, in the cited claim 7 limitation in the above, there is insufficient antecedent basis for the limitation “the second fluctuation” in the claim.
Therefore, claim 7, as well as its dependent claims 8-9, are rejected under 35 U.S.C. 112(b).

Additionally, each of claims 10 and 23 recites “performing weighted calculation on reliability scores of each of the plurality of KPIs to determine a reliability score of the target network element.” It is noted that claim 10 (23) depends from claim 5 (18) which then depends from claim 1 (14). However, none of claims 10/5/1 (23/18/14) disclose how “reliability scores of each of the plurality of KPIs” can be obtained.
Therefore, claims 10 and 23 are also rejected under 35 U.S.C. 112(b).
Further clarification and/or correction is requested.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 11-12, 14-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alekseyev et al. (US 20160104090 A1) in view of Duffield et al. (US 20070283436 A1).
As for claim 1, Alekseyev teaches:
A network element health status detection method, comprising: determining sampled data of at least one key performance indicator (KPI) of a target network element in a first time window (Implementations of the present disclosure are described for monitoring the performance of a service, which provides services to end users via network (i.e., a target network element): see [0187, 0199]. 
In yet another example, a set of entities (e.g., switches, firewall systems, and routers) may define a network that provides a networking service: see [0228].
Each KPI can be defined by a value derived from the indicative of how a particular aspect of the service is performing during a period of time (i.e., a first time window): see [0197]);
for each KPI in the at least one KPI, obtaining an impact score of the KPI according to sampled data of the KPI in the first time window and the importance weight of a corresponding KPI (the computing machine calculates an impact score for each KPI. In some implementations, the impact score of each KPI can be based on the importance weight of a corresponding KPI (e.g., 
A policy expression may parse or identify properties or parameters, such as user information, from the query and direct the query to a connection previously established to a database: see [0265]); and
determining, a health status of the target network element based on a fluctuation score of each KPI in the at least one KPI (After the device receives a request to execute an SQL query, the device may evaluate properties of the request, select a database based on a result of evaluation, and may forward the request to execute the SQL query to the selected database via a connection of the plurality of connections: see [0393]).

As shown in the above, Alekseyev teaches obtaining an impact score for each KPI in the at least one KPI according to sampled data of the KPI in the first time window.
Alekseyev however does not explicitly teach:
for each KPI in the at least one KPI, obtaining a fluctuation score of the KPI according to sampled data of the KPI in the first time window and a steady state value of the KPI; 
In a similar field of endeavor, Duffield teaches:
obtaining deviation scores according to the observed data point and the predicted data point (The deviation score (i.e., a fluctuation score) represents the number of standard deviations that the observed data point is away from the predicted data point (i.e., a steady state value): see [0021]);

Therefore Alekseyev and Duffield together teach claim 1.

As for claim 2, it has been established that Alekseyev and Duffield together teach claim 1.
Alekseyev and Duffield further teach:
wherein the fluctuation score represents a degree of deviation of the KPI from a steady state represented by the steady state value (The deviation score represents the number of standard deviations (i.e., the degree of deviation) that the observed data point is away from the predicted data point: see Duffield [0021]).
Therefore Alekseyev and Duffield together also teach claim 2.

As for claim 3, it has been established that Alekseyev and Duffield together teach claim 1.
Alekseyev and Duffield further teach:
calculating a distance between the sampled data of the KPI in the first time window and the steady state value of the KPI; and obtaining the fluctuation score according to the distance between the sampled data of the KPI in the first time window and the steady state value of the KPI (Each KPI can be defined by a value derived from the indicative of how a particular aspect of the service is performing during a period of time (i.e., the first time window): see Alekseyev [0197].
	The deviation score represents the number of standard deviations that the observed data point is away (i.e., the distance) from the predicted data point: see Duffield [0021]).
Therefore Alekseyev and Duffield together also teach claim 3.

As for claim 4, it has been established that Alekseyev and Duffield together teach claim 3.
Alekseyev and Duffield further teach:
wherein calculating the distance comprises calculating the distance between the sampled data of the KPI in the first time window and the steady state value of the KPI using one of a standard deviation method, an average deviation method, or a variation coefficient method (The deviation score represents the number of standard deviations (i.e., using a standard deviation method) that the observed data point is away (i.e., the distance) from the predicted data point: see Duffield [0021]).
Therefore Alekseyev and Duffield together also teach claim 4.

As for claim 11, it has been established that Alekseyev and Duffield together teach claim 1.
Alekseyev and Duffield further teach:
wherein determining the health status of the target network element comprises: performing weighted calculation on fluctuation scores of each of the plurality of KPIs to determine a reliability score of the target network element; and determining the health status of the target network element based on the reliability score of the target network element (A weight can be assigned to the KPI to indicate an importance of the KPI for the service relative to other KPIs defined for the service and to the deviation score for the KPI that represents the number of standard deviations that the observed data point is away from the predicted data point. The weight can be used for calculating an aggregate KPI score for the service (i.e., the reliability score of the target network element) to indicate an overall performance (i.e., reliability) for the service: see Alekseyev [0521] and Duffield [0021]).
Therefore Alekseyev and Duffield together also teach claim 11.

As for claim 12, it has been established that Alekseyev and Duffield together teach claim 1.
Alekseyev and Duffield further teach:
wherein the health status of the target network element comprises a fault state, a sub-healthy state, or a normal state (For example, a service may have 10 KPIs, each monitoring a various aspect of the service. The service may have 7 KPIs in a Normal state, 2 KPIs in a Warning state (i.e., a sub-healthy 
Therefore Alekseyev and Duffield together also teach claim 12.

As for claim 14, since it contains similar limitations as in claim 1, the same rationale is used where applicable. 
Additionally, Alekseyev and Duffield further teach:
A network element health status detection apparatus, comprising: a processor (The service monitoring system 210 can be hosted by one or more computing machines and can include components for monitoring performance of one or more services: see Alekseyev [0219]); and
a non-transitory computer readable medium containing computer-executable instructions executable by the processor such that when executed, enable the network element health status detection apparatus to perform various steps (The exemplary computer system 7800 includes a processing device (processor) 7802, a main memory 7804 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM)), a static memory 7806: see Alekseyev [1029]).
Therefore Alekseyev and Duffield together also teach claim 14.

As for claim 15, since it depends on claim 14 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Alekseyev and Duffield together also teach claim 15.

As for claim 16, since it depends on claim 14 and contains similar limitations as in claim 3, the same rationale is used where applicable, and therefore Alekseyev and Duffield together also teach claim 16.

As for claim 17, since it depends on claim 16 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Alekseyev and Duffield together also teach claim 17.

As for claim 24, since it depends on claim 14 and contains similar limitations as in claim 11, the same rationale is used where applicable, and therefore Alekseyev and Duffield together also teach claim 24.

As for claim 25, since it depends on claim 14 and contains similar limitations as in claim 12, the same rationale is used where applicable, and therefore Alekseyev and Duffield together also teach claim 25.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alekseyev in view of Duffield further in view of Arnold et al. (US 20190132781 A1).
As for claim 13, it has been established that Alekseyev and Duffield together teach claim 1.
Alekseyev and Duffield together however do not explicitly teach:
wherein the at least one KPI comprises a pre-correction bit error rate or a post-correction bit error rate.
:
KPIs including a pre-correction bit error rate (KPIs can include for example throughput, latency, bit error rate or block error rate: see [0021]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Arnold for KPIs including a pre-correction bit error rate. The teachings of Arnold, when implemented in the Alekseyev/Duffield system, will enable the at least one KPI comprising a pre-correction bit error rate or a post-correction bit error rate. One of ordinary skill in the art would be motivated to utilize the teachings of Arnold in the Alekseyev/Duffield system in order to provide a method for controlling radio access resources in a communication network: see Arnold [Abstract].
Therefore Alekseyev, Duffield and Arnold together also teach claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458